internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-103259-00 date aug re legend p x y z building dollar_figurea dollar_figureb dear pursuant to a power_of_attorney on file in this office this responds to a letter dated date submitted on behalf of p requesting a ruling concerning the ability of p to take into account for purposes of the rehabilitation_credit certain expenditures incurred by x with respect to the rehabilitation of building facts p is a limited_liability partnership engaged in the business of owning operating and maintaining certain real_property and improvements commonly known as building building is listed on the national register of historic places x is a nonprofit corporation that is an exempt entity under sec_501 of the internal_revenue_code one of x’s charitable purposes is to provide affordable housing through the rehabilitation of substandard buildings x is the managing partner of p y is a bank and is the investor partner of p x purchased building from z on because building itself was in plr-103259-00 serious disrepair all of the purchase_price was allocated to the land x undertook the restoration of building in two phases the first_phase was completed in and involved the rehabilitation of the second floor into six apartments the roof and exterior of building were also partially restored at this time the rehabilitation_expenditures allocable to this phase of the restoration totaled dollar_figurea the apartments were rented during this phase the second_phase of the restoration began in and involved the restoration of the first floor of building into commercial office suites a community conference room and restrooms final renovations to the exterior of building were completed during this phase and the restoration of building was completed on or about the rehabilitation_expenditures allocable to this phase of the restoration totaled dollar_figureb the commercial office suites conference room and restrooms were not held out for rental or used by x at this time on x and y formed p x received a capital and profits interest in p in exchange for contributing building and assigning all of its rights and liabilities relating to the restoration to p y received a capital and profits interest in p in exchange for a capital_contribution after its formation p held out for rental the facilities located on the first floor of building in the secretary of the interior national park service certified the rehabilitation of building p requests a ruling that for purposes of the rehabilitation_credit it can be treated as having incurred the rehabilitation_expenditures incurred by x allocable to the restoration of the first floor and associated common elements of building it is represented that neither x nor any other entity will claim rehabilitation_credit with respect to the rehabilitation_expenditures attributable to the first floor and associated common elements law analysis and conclusion sec_38 of the code provides a credit against income taxes for certain business credits including the investment_credit determined under sec_46 sec_46 of the code provides that for purposes of sec_38 the amount of the investment_credit includes the rehabilitation_credit sec_47 of the code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure includes any building listed on the national register of historic places plr-103259-00 sec_47 of the code provides that the term qualified_rehabilitation_expenditures includes amounts properly chargeable to capital_account incurred for real_property for which depreciation is allowable under sec_168 including nonresidential_real_property and residential_rental_property and made in connection with the rehabilitation of a qualified_rehabilitated_building sec_47 and sec_47 of the code provide that qualified_rehabilitation_expenditures do not include expenditures attributable to the rehabilitation of a certified_historic_structure unless the rehabilitation is certified by the secretary of the interior as being consistent with the historic character of the property sec_47 of the code provides that in the case of a certified_historic_structure the term qualified_rehabilitated_building means a building that has been substantially_rehabilitated was placed_in_service before the beginning of the rehabilitation and is depreciable sec_47 of the code provides that in general a building shall be treated as having been substantially_rehabilitated for a taxable_year only if the qualified_rehabilitation_expenditures during a 24-month period selected by the taxpayer and ending with or within the taxable_year exceed the greater of the adjusted_basis of the building and its structural_components or dollar_figure sec_47 of the code provides that qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service sec_1 d ii of the income_tax regulations provides that for purposes of the credit allowed by sec_38 property shall be considered placed_in_service in the taxable_year in which the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_48-12 of the regulations provides that where qualified_rehabilitation_expenditures are incurred with respect to a building by a person other than the taxpayer and the taxpayer subsequently acquires the building or a portion of the building to which some or all of the expenditures are allocable the taxpayer acquiring the property shall be treated as having incurred the rehabilitation_expenditures actually incurred by the transferor provided that the building or portion of the building acquired by the taxpayer was not used or placed_in_service after the rehabilitation_expenditures were incurred and prior to the date_of_acquisition and no credit with respect to the rehabilitation_expenditures is claimed by anyone other than the taxpayer who acquired the property the regulation further provides that where a building is divided into condominium units expenditures attributable to the common elements shall be allocable to the individual condominium units in accordance with the principles of sec_1_48-12 and that a condominium unit’s share of the common elements shall not be considered to have been used or placed_in_service prior to the time that the particular condominium unit is used whether personal or business use plr-103259-00 sec_1_48-12 of the regulations provides that where expenditures only partially qualify as qualified_rehabilitation_expenditures because a portion of the expenditures are attributable to an enlargement of a building the expenditures must be apportioned between those portions of the building constituting the enlargement and the original building the regulation further provides that the expenditures must be specifically allocated to the original portion of the building and the enlargement to the extent possible if it is not possible to make a specific allocation of the expenditures the expenditures must be allocated to each portion on some reasonable basis our analysis of the present case assumes that building qualifies as a certified_historic_structure and the rehabilitation of building as a certified_rehabilitation within the meaning of the applicable rehabilitation_credit provisions under sec_47 of the code and that the first floor of building was not placed_in_service after the rehabilitation_expenditures were incurred and prior to the transfer of building to p this letter expresses no opinion with regard to these matters in addition no opinion is expressed regarding the allocation of the entire purchase_price of building to the land the amount of qualified_rehabilitation_expenditures incurred during the rehabilitation phases of building and p’s basis in building these matters concern facts subject_to verification by the district_director because the rehabilitated second floor of building was placed_in_service by x prior to the time building was transferred to p p cannot be treated as having incurred the qualified_rehabilitation_expenditures incurred by x attributable to that phase of the restoration sec_1_48-12 of the regulations however the regulation contemplates situations where a taxpayer acquires a rehabilitated building or a portion of a building containing multiple units some of which have already been placed_in_service and indicates that the taxpayer can be treated as having incurred the rehabilitation_expenditures attributable to units that have not been placed_in_service prior to the acquisition the regulation also provides that expenditures_for the common elements of such a building should be allocated to the individual units based on principles found in sec_1_48-12 and that a unit’s share of the common elements shall not be considered placed_in_service prior to the time the particular unit is used while sec_1_48-12 of the regulations specifically mentions condominium units the regulation’s principles are equally applicable to the present situation here the rehabilitated first floor of building was not placed_in_service by x prior to the transfer of building to p the first floor and associated common elements of building are analogous to the condominium units and associated common elements discussed in the regulation under sec_1_48-12 the common elements associated with the first floor of building are not considered to be placed_in_service prior to the time the first floor is placed_in_service in addition it is represented that neither x nor any other entity will claim credit with respect to the rehabilitation_expenditures incurred by x attributable to the first floor and associated common elements accordingly based solely on the representations submitted with the ruling_request and plr-103259-00 the applicable law discussed above we rule that p can be treated as having incurred the rehabilitation_expenditures incurred by x allocable to the restoration of the first floor and associated common elements of building provided that the allocation of rehabilitation_expenditures is made in accordance with the principles of sec_1 c ii except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to p we also are sending a copy of the letter_ruling to the district_director of the district sincerely yours peter c friedman assistant branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
